On Motion. Action by husband alleging criminal conversation and alienation of affections. Verdict for plaintiff. Damages $1916.66.
The issues raised are of f^ct only. The evidence is voluminous and contradictory. Sufficient appears in the record, if believed, to warrant the verdict. A different result might be reached by this court were we acting as triers of fact but we cannot say that the jury manifestly erred.
The findings of a jury, on questions of fact, based on a reasonable construction of credible evidence, will not be disturbed by this court.
Assuming the verdict justified, damages are not excessive. Motion denied.